DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received May 17, 2022.  Claims 16-32 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All prior rejections under 35 U.S.C. 103 are withdrawn in view of applicants’ amendment and response.

Response to Arguments
	Though the rejections are withdrawn, the examiner will address applicants’ arguments.  With respect to the prior art not suggesting a two-step method, independent claims 16, 31, and 32 leave the first liquid composition completely undefined.  It may be satisfied by soap and water, or even just water.  Washing or wetting the skin prior to contacting the skin with a spore remover is not at all inventive. With respect to applicants’ “surprising results”, they may indeed be surprising using the two compositions listed in example 3B, but these compositions bear very little resemblance to the composition claimed.  How many possible polymers are allowed for use in claims 16, 31, and 32?  Scores?  Hundreds?  The first composition in Example 3B uses one specific polymer and 70% ethanol, the first composition in claims 16 and 32 may be tap water, or any liquid at all.  No meaningful conclusions about claims 16 and 32 can be drawn from looking at example 3B.

Claims 16-20 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al, US 2006/0035807 in view of Swanson et al, WO 2014/209798 (US 2016/0115430 will be referred to for convenience). 
Kasturi et al teach a personal cleanser comprising 0.5% Flexan 130, a preferred polymer of the invention, and the balance water (¶556).  Though this is a shampoo, personal cleansers are well-known to encompass skin cleansers and so it would have been obvious for one of ordinary skill in the art to use a personal cleanser containing  Flexan 130 as this is a preferred polymer of the invention.
   With respect to claim 20, any skin cleanser requires mechanical action.  
	With respect to claim 30, applying a skin cleanser with a wipe is an obvious choice for persons of skill in the art and consumers alike.  Schorr et al do not teach contacting the skin with a cationic coated article.
Swanson et al teach a method for removing spores (¶106) from a surface by using a wipe or sponge coated with a guanidinyl-containing polymer (see abstract).  With respect to the “cationic coated article” claimed, this is precisely satisfied by the wipe coated with a quanidinyl-containing polymer of the reference.  The wipe is used in conjunction with a liquid, which is a combination of water and solvent such as ethanol, wherein at least 20% water is used, i.e. 80% ethanol may be used (¶119).  It would have been obvious for one of ordinary skill in the art to use the coated wipe with a solution of ethanol and water for the purpose of removing spores from a surface as this is precisely what is envisioned by the reference.  Importantly, at this point the primary goal of the method claimed, i.e. removing spores, is satisfied.  Swanson et al are concerned with removing spores and achieve their objective by using a cationic coated wipe precisely as claimed.  
And so it would have been obvious for one of ordinary skill in the art, concerned with removing spores, to first use the personal cleanser of Kasturi et al, followed by the wipe of Swanson et al with confidence of successfully removing spores from the skin.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al, US 20110152925 in view of Swanson et al, WO 2014/209798 (US 2016/0115430 will be referred to for convenience).
Schorr et al teach a skin sealant specifically designed to immobilize bacteria on
the skin prior to surgical incisions (see abstract). These skin preparations contain a film-forming polymer which is Dermacryl C, a preferred polymer of the present invention,
and the polymer is present in a 50% ethanol/40% water mixture (¶50, example 6).  The film-forming polymer may be present in amounts as low as 5% (claim 8), and the film-former remains on the skin during the surgical procedure.  
	With respect to claim 20, the composition is applied and spread on the skin, which requires mechanical action.  
	With respect to claim 21, ethanol may be added in preferred amounts as high as 95% (example 4).
	With respect to claim 30, a wipe or applicator of some sort for spreading the product is an obvious choice for medical professionals.  Schorr et al do not teach contacting the skin with a cationic coated article.
Swanson et al teach a method for removing spores (¶106) from a surface by using a wipe or sponge coated with a guanidinyl-containing polymer (see abstract).  With respect to the “cationic coated article” claimed, this is precisely satisfied by the wipe coated with a quanidinyl-containing polymer of the reference.  The wipe is used in conjunction with a liquid, which is a combination of water and solvent such as ethanol, wherein at least 20% water is used, i.e. 80% ethanol may be used (¶119).  It would have been obvious for one of ordinary skill in the art to use the coated wipe with a solution of ethanol and water for the purpose of removing spores from a surface as this is precisely what is envisioned by the reference.  Importantly, at this point the primary goal of the method claimed, i.e. removing spores, is satisfied.  Swanson et al are concerned with removing spores and achieve their objective by using a cationic coated wipe precisely as claimed.  
	And so, after a surgical procedure is performed, the skin will need to be cleaned in the normal course of post-operative procedure, and it would have been obvious for one of ordinary skill in the art to use a wipe specifically designed for removing skin contaminants such as spores from the skin as the risk of infection after a surgical procedure is very high.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761